 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10       GULAMNABI VAHORA,                                  Case No. 1:16-cv-01624-SKO

11                        Plaintiff,
                                                            ORDER ON REQUEST FOR
12                                                          TELEPHONIC CONFERENCE
               v.
13

14       VALLEY DIAGNOSTICS LABORATORY                      (Doc. 94)
         INC. and NAEEM MUJTABA QARNI (a/k/a
15       QARNI NAEEM UL MUJTABA),
16                         Defendants.
         _____________________________________/
17

18

19           The Court is in receipt of “Silverang Donohoe Rosenzweig & Haltzman’s Request for a
20 Telephonic Conference Regarding Representation as Counsel of Record for Plaintiff Gulamnabi

21 Vahora, M.D., PH.D” (the “Request”). (Doc. 94.) In the Request, Mr. Phillip Rosenzweig,

22 Plaintiff’s previous counsel,1 seeks a telephonic conference with the Court to discuss resuming his

23 representation of Plaintiff and requests that the Court continue the trial so that he may document

24 his engagement with Plaintiff and locate local counsel to sponsor his admission pro hac vice. (See

25 id.)

26
27

28
     1
      The Court granted Silverang Donohoe Rosenzweig & Haltzman’s motion to withdraw as counsel on September 7,
     2018. (Doc. 86.)
 1           This case has been pending since October 2016, the Court has continued the trial date two
 2 times to accommodate Plaintiff (see Docs. 86, 89), and Plaintiff has been given ample time to

 3 identify local counsel or obtain new counsel. As such, the Court is not inclined to continue the trial

 4 based on the information set forth in the Request. The Court agrees, however, that the Request

 5 warrants a discussion with all parties, and finds, in view of the upcoming trial date of March 19,

 6 2019, that the discussion cannot wait until after February 15, 2019.2

 7           Accordingly, a telephonic conference is HEREBY SET for Friday, February 8, 2019, at
 8 04:00 PM PST. The parties shall call (888) 557-8511; access code 6208204# at the time of the

 9 conference.

10           Mr. Rosenzweig SHALL provide Plaintiff with notice of this Order in a manner reasonably
11 calculated to ensure Plaintiff’s participation in the telephonic conference on February 8, 2019.

12
     IT IS SO ORDERED.
13

14 Dated:       February 6, 2019                                              /s/   Sheila K. Oberto                     .
15                                                               UNITED STATES MAGISTRATE JUDGE

16

17
     d70o4d
18

19

20

21

22

23

24

25

26
27   2
       The Request proposed that the discussion not be scheduled until February 15, 2019, when Plaintiff is expected to
28   return from an international trip. (See Doc. 94 at 3.) Given that the discussion is to take place telephonically, however,
     the Court expects that Plaintiff’s participation will not be affected by his being overseas on the date of the conference.

                                                                2
